Citation Nr: 0806069	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-26 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, denying the veteran's claim for 
nonservice-connected disability pension benefits on the basis 
of excessive income.  

Notice is taken that the veteran was afforded an RO hearing 
in August 2005, a transcript of which is of record.  In his 
substantive appeal of August 2005, the veteran also requested 
a hearing before the Board, sitting at the RO.  Such a 
proceeding was thereafter scheduled to occur in April 2007, 
but prior to its occurrence the veteran by written 
correspondence cancelled his scheduled hearing.  Another 
Board hearing at the RO was thereafter scheduled to occur in 
December 2007, to which the veteran failed to appear.  No 
other request for a hearing remains pending at this time.  

The record indicates that the veteran in March 2007 revoked 
his power-of-attorney for representation of his interests by 
The American Legion and he has not appointed any other 
service organization, agent, or attorney for representation 
of his interests in the instant appeal.  


FINDING OF FACT

The veteran's countable annualized income in connection with 
his November 2004 application for VA pension, including a 
deduction for unreimbursed medical expenses, exceeds the 
maximum allowable pension rate.  


CONCLUSION OF LAW

The veteran's countable annualized income for the applicable 
period in connection with his November 2004 claim for VA 
pension, is excessive for purposes of entitlement to VA 
improved, nonservice-connected disability pension benefits.  
38 U.S.C.A. §§ 1503, 1521, 1522 (West 2002); 38 C.F.R. 
§§ 3.3(a)(3), 3.23, 3.271, 3.272, 3.273 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claim, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through the RO's VCAA letters of January, February, and 
August 2005.  The appellant was thereby notified that he 
should submit all pertinent evidence in his possession, 
including all pertinent income and medical expense data, 
which he has done and he does not otherwise dispute the RO's 
calculation of his annualized income.  Notice involving 
Dingess/Hartman was provided through RO correspondence of 
April 2006.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letter was prepared 
and furnished to the veteran-appellant concurrent with the 
initial denial and complete notice was effectuated subsequent 
to entry of the initial adverse determination.  Where the 
VCAA notice is defective, the Board must presume that the 
error was prejudicial, and VA bears the burden of rebutting 
said presumption.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The record in this instance demonstrates that full VCAA 
notice was effectuated prior to the issuance of a 
supplemental statement of the case by the RO in July 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and Re adjudicating the claim in the form 
of an SOC to cure timing of a notification defect).  Any 
error as to the timing of the notice regarding 
Dingess/Hartman is harmless, inasmuch as service connection 
is not herein at issue; rather, the veteran's eligibility for 
VA pension based on his annualized countable income is the 
issue at hand.  More timely VCAA notice would not have 
operated to alter the outcome of the issue on appeal, and as 
such, the Board cannot conclude that any defect in the timing 
of the notice provided affected the essential fairness of the 
adjudication, and, thus, the presumption of prejudice is 
rebutted.  Sanders, supra.  

Moreover, the enactment of the VCAA has no material effect on 
the adjudication of the claim currently before the Board.  
The law, not the evidence, controls the outcome of this 
appeal.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(enactment of the VCAA does not affect matters on appeal when 
the question is one limited to statutory interpretation); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Furthermore, 
VAOPGCPREC 5-2004, 69 Fed. Reg. 59989 (2004), holds that 
under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit, and that under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (when there is extensive factual 
development in a case, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply).  Accordingly, there 
has been no prejudice to the veteran-appellant that would 
warrant a remand, and the appellant's procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).



Analysis 

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
non-service-connected disability not the result of the 
veteran's willful misconduct.  Basic entitlement exists if, 
among other things, the veteran's income is not in excess of 
the applicable maximum allowable pension rate specified in 38 
C.F.R. § 3.23, as changed periodically and reported in the 
Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.3(a)(3).  The maximum annual pension rate (MAPR) is 
periodically increased from year to year. 38 C.F.R. 
§ 3.23(a).  The maximum rates for improved pension shall be 
reduced by the amount of the countable annual income of the 
veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In 
addition, payment of a veteran's pension shall be denied or 
discontinued based upon consideration of the annual income of 
the veteran, the veteran's spouse, and the veteran's 
children.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  38 U.S.C.A. 
§ 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  
Income from the Social Security Administration (SSA) is not 
specifically excluded under 38 C.F.R. § 3.272, nor is the SSA 
income of a spouse.  Such are therefore included as countable 
income. Medical expenses in excess of five percent of the 
MAPR, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period to the extent they were paid.  38 C.F.R. § 
3.272(g)(1)(iii).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension: welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses in 
excess of five percent of the MAPR, which have been paid. 

In this case, the veteran by his application of November 29, 
2004, claimed entitlement to VA improved, nonservice-
connected disability pension benefits and special monthly 
pension on the basis of being housebound.  Such claim was 
denied by the RO in January 2005 on the basis of excessive 
income.  Information on file, including that provided by the 
veteran and verified through the SSA, is to the effect that, 
for the annualized period following his November 2004 
application, the veteran's combined income was $19,094, with 
Medicare premiums totaling $1872, and Presbyterian Senior 
Care plan totaling $672 for both he and his only dependent, 
his spouse.  The RO has calculated the applicable five 
percent deduction at the MAPR for a veteran with one 
dependent to be $665.  In November 2005, the veteran 
submitted evidence of his unreimbursed medical expenses 
totaling $1083.73, with additional reported annual expenses 
of $312 for medical care received by his spouse at the 
University of New Mexico Hospital.  His itemized medical 
expenses thus total to $1395.73, from which is deducted the 
above-noted amount of $665, leaving $730.73.  The veteran's 
annualized countable income as calculated in connection with 
his November 2004 application is therefore 15,819.27.  

Effective December 1, 2004, the MAPR for a veteran with one 
dependent, and on the basis of presumed entitlement to 
special monthly pension at the housebound rate, was $15, 566.  
See 38 C.F.R. § 3.23(a) (5).  The MAPR is published in 
Appendix B of VA Manual M21-1, Part I, and is to be given the 
same force and effect as if published in VA regulations.  38 
C.F.R. §§ 3.21, 3.23.  

On the basis of the foregoing, the veteran's countable annual 
income from the date of his claim in November 2004 exceeds 
the pertinent MAPR for the award of VA disability pension 
with one dependent and special monthly pension at the 
housebound rate.  While the Board can certainly empathize 
with any financial difficulty the veteran is experiencing, he 
is not entitled to payment of VA pension benefits because his 
income exceeds the legal limit.  

Although recognizing the veteran's honorable wartime service, 
the Board is nonetheless bound by the laws enacted by 
Congress, the regulations of the Department, the instructions 
of the Secretary, and the precedent opinions of the chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c) (West 
2002).  In this case, the law passed by Congress specifically 
prohibits the payment of VA pension benefits when the 
veteran's income exceeds certain levels.  The Court has held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the veteran's income exceeds the statutory 
limits, he is not legally entitled to payment of VA pension 
benefits, regardless of his honorable, wartime service.  
Thus, the veteran's claim must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).

One last point is made in reference to the veteran's hearing 
testimony in August 2005, to the effect that he may have 
received incorrect or misleading information from a VA 
employee as to the effect of unreimbursed medical expenses 
during the period prior to his November 2004 application for 
VA pension.  In this regard, however, the Court has held that 
the remedy for breach of any obligation to provide accurate 
information about eligibility before or after discharge 
cannot involve entitlement to benefits where the eligibility 
requirements for those benefits are not met.  Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994); see also, McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (government benefits must be 
authorized by statute, and the fact that a veteran may have 
received erroneous advice from a government employee cannot 
be used to estop the government from denying benefits).


ORDER

Entitlement to VA improved, nonservice-connected disability 
pension is denied.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


